Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Gegg on 9/7/22.
The application has been amended as follows: 
Claim 37 (line 22): Delete “sides of the two” and insert --sides of two--.
Claim 43 (line 1): Delete “wherein the” and insert --wherein a--.
Claim 50: (line 3): Delete “prefabricated element” and insert --two adjacent elements--.
Claim 51 is canceled.
Claim 52 (line 1): Delete “insulation panel is a”.
Claim 52 (line 2): Delete “comprising” and insert --comprises--.
Claim 53 (line 1): Delete “insulation panel is a”.
Claim 53 (line 2): Delete “comprising” and insert --comprises--.
Claim 54 (line 1): Delete “insulation panel is a”.
Claim 54 (line 2): Delete “comprising” and insert --comprises--.
Claim 55 (line 1): Delete “wherein the” and insert --wherein a--.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633